Citation Nr: 9915127	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-49 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

A Service Department certification of the veteran's service 
includes periods of active service from September 1, 1941 to 
June 21, 1946; Pre-War Service from September 1941 to 
December 1941; Beleaguered status from December 1941 to April 
1942; Prisoner of War status from April 1942 to September 
1942; No casualty status from September 1942 to May 1945; 
status under MPA terminated on May 22, 1945; and regular 
Philippine Army service from May 23, 1945 to June 24, 1946.

The veteran's claim of entitlement to service connection for 
PTB was initially denied by RO rating action of September 
1962.  The veteran did not submit a notice of disagreement 
(NOD) with this decision.

The RO's June 1989 rating decision reconsidered the veteran's 
claim based on the veteran's certified Prisoner of War (POW) 
status.  The veteran submitted an October 1989 NOD and a May 
1990 substantive appeal.

In September 1991, the Board of Veterans' Appeals (Board) 
determined that the September 1962 RO rating decision was the 
last and final unappealed RO decision, and that new and 
material evidence had not been submitted to reopen the 
September 1962 rating decision.

Subsequent to the Board's September 1991 decision, the RO's 
September 1994 rating action determined that new and material 
evidence had not been submitted to reopen the prior denial.  

The veteran then submitted a November 1994 NOD and a February 
1995 substantive appeal.  Additional RO developed followed, 
including additional rating actions and the issuance of 
supplemental statements of the case, all of which are of 
record.

During the development of this issue, the RO has consistently 
identified the September 1962 rating decision as the last and 
final unappealed determination of record.  


FINDINGS OF FACT

1.  The evidence introduced into the record since the RO's 
September 1962 decision or the Board's September 1991 
determination either does not bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant, or it is not by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The underlying claim for service connection for a 
pulmonary tuberculosis is not supported by competent medical 
evidence demonstrating active tuberculosis in service or 
within three years after service, grounded in findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment; there is no competent medical 
evidence linking post service PTB to disease or injury of 
service origins, including tobacco use.


CONCLUSIONS OF LAW

1.  Evidence received since either the September 1962 RO 
rating decision or the September 1991 Board decision that 
denied the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis, is not new and 
material.  38 U.S.C.A. §§ 5107(a), 5108, 7104, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).  
See also 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.371, 3.375 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for pulmonary tuberculosis, including a 
claim that pulmonary tuberculosis is due to use of tobacco 
products in service.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed determination by the RO is final, and, except 
under limited circumstances not applicable here, is not 
subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103.  Except as provided in 38 U.S.C.A. § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  A prior final determination may be reopened 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108, 7105(c) (West 1991); see also Person v. 
Brown, 5 Vet. App. 449, 450 (1993) (failure to appeal an RO 
decision within the one-year period renders the decision 
final).  The Board does not have jurisdiction to consider a 
claim that is previously adjudicated unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  "Moreover, once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
"New" evidence is evidence that is not "merely cumulative" 
of other evidence on the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In Manio v. Derwinski, 1 Vet. App. 144, 145 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in claims involving a prior final denial, a 
two-step analysis must be performed when the veteran seeks to 
reopen a claim based on new evidence.  First, it must be 
determined whether the evidence is "new and material."  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Id; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).    

Thereafter, while this case was pending before the Board, 
concurrent Court opinions in Winters v. West, 12 Vet. App. 
203 (1999) (en banc) and Elkins v. West, 12 Vet. App. 209) 
(en banc), essentially held that a recent decision in the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (1998), 
required the replacement of the two-step Manio test with a 
three-step test.  Thus, under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

Thus, the Winters Court noted that the Elkins decision made 
it necessary to make a determination as to the well 
groundedness of the newly reopened claim, because prior to 
Hodge, the requirements of a well grounded claim were lower 
than the requirements of new and material evidence under the 
test announced in 1991 by Colvin v. Derwinski, 1 Vet. App. 
171 (1991); Robinette, 8 Vet. App. at 76.  Since only a 
"plausible" claim could satisfy the reasonable-possibility-
of-a-change-in-outcome prong of Colvin, a conclusion that new 
and material evidence had been presented necessarily meant 
that the reopened claim was well grounded.  See also 
Wilkinson v. Brown, 8 Vet. App. 263 (1995); Crowe v. Brown, 7 
Vet. App. 238, 247 (1994).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom.  Epps v. West, 118 
S.Ct. 2348 (1998).  If the claim is not well grounded, it 
necessarily follows that the section 5107(b) duty to assist 
never arises and the merits are not reachable.

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

When active tuberculosis becomes manifest to a degree of 10 
percent or more within three years of the appellant's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the appellant's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153; 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992). Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period. 38 C.F.R. § 3.371.  
A veteran shown to have had pulmonary tuberculosis will be 
held to have reached a condition of "complete arrest" when 
a diagnosis of inactive is made.  38 C.F.R. § 3.375.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
In the absence of an induction medical examination, however, 
the veteran cannot be presumed to have been free of any 
defects, infirmities, or disorders; consequently no 
presumption of soundness can attach in the case of such 
claims.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.8(c)(2), 3.304.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's examination report, dated May 1945, reveals no 
pertinent abnormalities.

The veteran's Affidavit for Philippine Army Personnel, dated 
May 1945, in pertinent part, does not include reports of 
wounds or illness pertaining to PTB.

The veteran's Affidavit for Philippine Army Personnel, dated 
November 1945, in pertinent part, does not include reports of 
wounds or illness pertaining to PTB.

The veteran's August 1962, VA Form 526, includes his claim of 
entitlement to service connection for PTB as per a clinical 
diagnosis dated December 10, 1949.

The RO's September 1962 rating decision included 
consideration of the above listed evidence, wherein the 
veteran's claim for entitlement to service connection was 
denied.  The veteran had not submitted a notice of 
disagreement with this rating decision.  

The RO's October 1968 letter to the veteran acknowledged 
recent of the veteran's October 1968 letter, and advised him 
that he could submit new and material evidence.

The RO's June 1971 letter to the veteran acknowledges the 
Service Department certification of the veteran's period of 
internment as a Prisoner of War (POW) from April 10, 1942 to 
September 23, 1942.

An August 1971 RO notation indicates that a June 1946 chest 
X-ray provided by the Federal Records Center was found.

An August 1971 VA interpretation of a June 1946 chest X-ray 
revealed an essentially negative result.

The RO's August 1971 rating decision reopened the veteran's 
claim to the extent that the veteran's POW status was 
confirmed and an interpretation of a service X-ray of June 
1946 was available.  In pertinent part, no change was made 
concerning the denial of the veteran's PTB claim.

The RO's April 1983 letter sent to the veteran provided an 
explanation pertaining to the presumptive POW provisions of 
Public Law 97-37.

By RO letter of November 1983, the veteran was advised that 
the presumptive provisions of Public Law 97-37 did not cover 
PTB.

The veteran underwent a February 1989 VA POW Protocol 
examination which, in pertinent part, revealed pulmonary 
pathology, both upper lobes, etiology undetermined.

The RO's rating decision of June 1989 reopened the veteran's 
claim for service connected disabilities incurred as a result 
of POW status, and, in pertinent part, again denied the 
veteran's PTB claim as there were no official records of 
pulmonary pathology noted, claimed, treated or diagnosed 
during service.

The veteran submitted an October 1989 notice of disagreement 
(NOD) with the June 1989 rating decision, and a May 1990 
substantive appeal.

The veteran submitted a November 1990 letter with the 
following additional evidence:

1.  A private medical December 10, 1949, chest X-ray 
interpretation that resulted in a diagnosis of PTB minimal 
left.

2.  A November 1959, Luna General Hospital X-ray 
interpretation that resulted in a diagnosis, in pertinent 
part, of pulmonary tuberculosis, moderately advanced.

3.  An April 1960, Luna General Hospital X-ray interpretation 
that resulted in a diagnosis, in pertinent part, of pulmonary 
tuberculosis, moderately advanced.

4.  An October 1970 X-ray diagnosis of PTB moderately 
advanced from the Provincial Chest Center

5.  A March 1973, Veterans Memorial Medical Hospital (VMMC), 
noted comparison of a September 1969 X-ray, as read on 
October 1972, which included a diagnosis of PTB, minimal.

6.  A January 1989, Apacible Memorial District Hospital 
(AMDH) X-ray interpretation that resulted in a diagnosis of 
PTB minimal bilateral.

The Board decision of September 1991, in pertinent part, 
considered the veteran's claim of entitlement to service 
connection for pulmonary disability, wherein it determined 
that the September 1962 RO rating decision, which considered 
a PTB claim, was final based upon the evidence then of 
record; and evidence submitted since the September 1962 RO 
rating decision was not new and material to reopen the prior 
claim.

The RO submitted a May 1993 letter to the veteran, which 
advised him of the finality of the Board's September 1991 
decision.

The veteran's statement of September 1994 included a request 
for RO reconsideration, with the following additional 
evidence:

1.  A General Dispensary, AFP Medical Center interpretation 
of a December 10, 1949 X-ray that listed a diagnosis of PTB 
minimal left.

2.  A September 1994 certification from Dr. Turno, a private 
physician, which reported PTB treatment provided from April 
1988 to April 1989; December 1989 to March 1990; and March 
1994.

The RO's rating decision of September 1994 determined that 
the evidence submitted with the veteran's September 1994 
letter did not demonstrate new and material evidence to 
reopen the prior claim of service connection for PTB.

The veteran submitted a November 1994 NOD with the September 
1994 rating decision.

The veteran's February 1995 substantive appeal a February 1, 
1995, X-ray interpretation from a private facility that 
included, in pertinent part, a diagnosis of moderately 
advanced Koch's infection, bilateral with volume loss, right 
upper lung.

The RO's June 1995 rating decision determined that the 
evidence submitted with the veteran's February 1995 
substantive appeal was not new and material evidence to 
reopen the prior service connection claim for PTB.

Coincident with a July 1995 VA examination, radiographic 
evidence, in pertinent part, revealed moderately advanced 
bilateral infiltrates with volume loss in the upper lobes and 
pulmonary emphysema, stable from February 27, 1989.  

The veteran's July 1995 statement included a previously 
submitted X-ray interpretation of a December 10, 1949 X-ray 
that revealed PTB minimal left, and included additional 
argument pertaining to his PTB service connection claim.

The RO's August 1995 rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's PTB service connection claim.

Coincident with a September 1995 VA examination, radiographic 
evidence revealed essentially unchanged results since July 
21, 1995, and included a diagnosis of moderately advanced 
bilateral infiltrates with pulmonary emphysema stable from 
July 21, 1994.  Atheromatous aorta.

The veteran's February 1996 statement included additional 
argument pertaining to his PTB service connection claim, and 
a November 16, 1995 X-ray interpretation by a private 
facility that included a diagnosis of minimal Koch's 
infiltrates, both upper lungs, activity undetermined, 
Pneumonitis or PTB.

The veteran's April 1996 statement included a March 14, 1960, 
(V. Luna) Certification of treatment for PTB, and a 
previously submitted November 16, 1995 X-ray interpretation.

The veteran's July 1996 statement included previously 
submitted evidence (October 1970, Provincial Chest Center, 
December 10, 1949, chest X-ray interpretation, and a March 
1960, V. Luna Certification), and reported PTB related 
treatment and diagnoses at the VMMC on May 7, 1974; a January 
1976 Certificate of hospitalization from December 1975 to 
January 1976; a May 6, 1991 reference to treatment on May 7, 
1974; a December 18, 1991 report. 

In response to an August 1996 RO letter, on September 1996 
the VMMC provided additional records of treatment for the 
period of December 1975 to January 1976.  In pertinent part, 
noted diagnoses show moderately advanced to active PTB.

Coincident to a September 1996 VA examination, radiographic 
evidence revealed, in pertinent part, moderately advanced 
bilateral infiltrates with pulmonary emphysema, stable since 
September 14, 1995.  

A November 1996 AFP Certification reported that the veteran 
was admitted at their Medical Center from November 1959 to 
May 23, 1960; and that related clinical records were 
destroyed.

Coincident to a separate claim of entitlement to service 
connection for PTB due to tobacco use, the VA Medical Rating 
Board submitted a March 1997 opinion, which concluded that 
smoking is not a predisposing factor to PTB, much less an 
etiologic factor in the development of the disease; and that 
the veteran's contentions, unsupported by medical treatises, 
are without basis and can not be considered compelling.  

Pertinent evidence received on April 11, 1997 included an X-
ray interpretation report, dated January 23, 1997, which, in 
pertinent part, revealed diagnoses of moderately extensive 
Koch's infiltrates, Pneumonitis or PTB.

The veteran's March 1998 statement included the previously 
submitted December 10, 1949 X-ray interpretation and the 
January 23, 1997 Apacible Memorial District radiology report, 
and a February 1998, Nasugbu Doctors (private facility) 
Medical Certificate of the veteran's August 1997 examination 
and resulting PTB related diagnosis.

Coincident to a March 1998 VA examination, radiographic 
evidence revealed moderately advanced bilateral infiltrates 
with pulmonary emphysema, stable since September 23, 1996; 
etiology (?).

The RO's August 1998 rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for PTB.  

The veteran's August 1998 statement included the previously 
submitted January 23, 1997, Apacible Memorial Hospital 
radiology report.

The veteran submitted a November 1998 NOD with the August 
1998 rating decision. 




ANAYLSIS

The Board notes that, until recently, case law of the Court 
of Appeals for Veterans Claims (Court) mandated that the 
third question to be resolved in the first step of the Manio 
analysis was whether, in light of all the evidence of record, 
there is a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin, supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the Hodge decision changed the controlling 
law and that the Colvin test has been replaced by less 
restrictive standard which places emphasis upon the language 
of 38 C.F.R. § 3.156(a).  That provision only requires that 
the newly submitted evidence "bear [] directly and 
substantially upon the specific matter under consideration... 
[and] be so significant that it must be considered in order 
to fairly decide the merits of the claim."  Winters v. West, 
supra. 

As applicable in this case, the Winters Court also discussed 
the principle that the law does not require a useless act.  
See for example Goodwin v. Derwinski, 1 Vet. App. 419, 425 
(1991) and Yabut v. Brown, 6 Vet. App. 79, 84-85 (1993).  See 
also Soyini v. Derwinski, 1 Vet. App. 540 (1991), where the 
Court held that a remand is not required in those situations 
where doing so would result in the imposition of unnecessary 
burdens on the Board without the possibility of any benefits 
flowing to the appellant.  As discussed below, the relevance 
of this principle in the veteran's underlying claim is 
apparent, relative to the applicability of the Caluza v. 
Brown, supra, three prong test as to establishing a well-
grounded claim.   

In Caluza, the Court held that for a claim to be well 
grounded, there must generally be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of a disease or injury in service; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability.  7 Vet. App. 
498, 506 91995), aff'd, 78 F.3d (Fed. Cir. 1996).

The Secretary has prescribed regulations regarding the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See 38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, and 3.378.  These provisions have been 
held to be a legitimate exercise of the Secretary's 
discretion.  Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992); Salong v. Brown, 7 Vet. App. 130, 132 (1994).

The diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c); see also 38 C.F.R. § 3.371(a).

Thus, consistent with Winters v. West, supra, 38 C.F.R. 
§§ 3.371 and 3.374, the Board observes that, prior to the 
September 1962 RO rating decision, the evidence consisted of 
a May 1945 examination report; May 1945 and November 1945 
Affidavits; and the veteran's lay statements and the 
veteran's August 1962 claim of service connection for PTB as 
per a clinical diagnosis of PTB, per a December 10, 1949 X-
ray interpretation.  

Thereafter, and prior to the Board's September 1991 decision, 
additional evidence included Service Department verification 
of service; an August 1971 VA interpretation of a June 1946 
chest X-ray that was essentially negative; a February 1989 VA 
examination, with undetermined PTB pathology; a November 1959 
X-ray interpretation by a private facility; an April 1960 X-
ray interpretation; an October 1970 X-ray interpretation; a 
March 1973 VMMC X-ray comparison; and a January 1989 Apacible 
Memorial X-ray interpretation.  

The Board notes that the above summarized evidence, submitted 
subsequent to the September 1962 rating decision up to the 
September 1991 Board decision, was not deemed to be new and 
material evidence to reopen the prior denial.  The 
substantive portions of the Board's decision were based on a 
record that had not provided any relevant information tending 
to establish that the veteran had PTB that was first 
manifested in service or within the presumptive period 
thereafter.  See 38 C.F.R. §§ 3.370, 3.371, 3.372, 3.374, 
3.375, and 3.378.

Thereafter, none of the evidence submitted since the Board's 
September 1991 is competent to establish that the veteran had 
PTB in service, that PTB was manifest to a compensable degree 
within the applicable three year presumptive period, or that 
PTB is causally related to disease or injury of service 
origins including the use of tobacco products.  See 38 C.F.R. 
§§ 3.370, 3.371, 3.372, 3.374, 3.375, and 3.378.  The Board 
must point out that even if the December 1949 X-ray was 
deemed satisfactory to establish the presence of PTB, it 
would still be beyond the three year presumptive period based 
upon service ending in June 1946.

The only evidence new or old that purports to casually link 
the veteran's currently demonstrated PTB disability to 
service consists of his evidentiary assertions.  Thus, even 
presuming the truthfulness of this evidence in support of his 
claim, see Robinette, supra; Justus v. Principi, 3 Vet. App. 
510 (1992), it still is not competent to provide a medical 
diagnosis or a medical opinion as to causation.  Espiritu, v. 
Derwinski, 2 Vet. App. 492 (1992).  Even if the Board were to 
assume that the newly presented evidence was both new and 
material under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), 
and were to assume further that the claim was reopened, it is 
clear that the reopened claim would still not be well 
grounded as a matter of law because of the clear absence from 
the total record of a required Caluza element.  In this 
regard, the Board notes that private medical evidence of 
record are collectively unenhanced by any additional medical 
comment relative to presumptive service incurrence of PTB, 
and thus would not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet.App. 406 (1995).  See also 
38 U.S.C.A. § 5107(a).  The Board's determination in this 
regard includes consideration of establishing a well-grounded 
claim under Caluza on the basis of "chronicity."  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); see also, Grottveit v. Brown and 
Lathan v. Brown, supra.  While the claimant can report 
symptoms, he is not competent to link them to an underlying 
disability that is not perceptible to a lay party.  Clearly, 
a lay party can not perceive PTB.

There are two further procedural matters concerning the claim 
to reopen that the Board must addressed.  First, the RO's 
supplemental statements of the case have provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a), and 
have, at times, quoted the Colvin standard.  However, the 
Board observes that the RO ultimately concludes in most 
instances that the additional evidence of record was merely 
cumulative.  This is correct since none of the evidence added 
to the record since the RO rating determination in 1962 was 
competent to link PTB to service.  The record in 1962 showed 
PTB after the post-service presumptive period and the 
appellant's evidentiary assertions of causation.  Nothing 
added to the record since 1962 is more than cumulative to 
what the record showed then.  Thus, the Board concludes that 
the RO provided the claimant with the correct legal standard 
for new and material evidence and ruled in accordance with 
that standard.  To the extent the RO also provided the 
claimant in the alternative with the now invalidated Colvin 
standard for "new and material evidence," such error was 
harmless as he clearly had notice of both the correct 
standard and he was apprised of a RO determination under the 
correct standard.

Second, the RO chose to treat the September 1962 rating 
determination as the last final denial in this matter.  The 
Board finds to the contrary that the Board decision in 
September 1991 was the last final denial in this record.  On 
this record, however, the fact is that no new and material 
evidence has been placed into the record since either 
September 1962 or September 1991.  Accordingly, neither the 
RO's use of Colvin nor even its error in selecting the last 
final denial was prejudicial to the appellant's claim because 
it is clear that the claim would, again, not be well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 389, 391 
(1995).  Thus, it was not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   




ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
pulmonary tuberculosis.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

